United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1383
                        ___________________________

                                    Brett McNeal

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                       University of Minnesota Physicians

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: March 13, 2018
                              Filed: June 28, 2018
                                 [Unpublished]
                                 ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Brett McNeal appeals after the district court1 adversely granted summary
judgment in his employment-discrimination and wrongful-discharge suit against his

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
former employer, University of Minnesota Physicians. Having reviewed the record
and the parties’ arguments on appeal, we conclude that the district court did not err
in its decision. See Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment
if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.”); Gibson v. Am. Greetings Corp.,
670 F.3d 844, 852-53 (8th Cir. 2012) (explaining that we review a grant of summary
judgment de novo, viewing all facts in the light most favorable to the nonmoving
party). Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-